Citation Nr: 0923098	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  03-30 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 
1992, to include duty in the Persian Gulf War Theater.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2002 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) located in 
Huntington, West Virginia.

The Veteran appeared at a hearing in January 2005 before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
testimony is associated with the claims file.

In March 2005, the Board remanded the case to the RO, via the 
Appeals Management Center (AMC), in Washington, DC, for 
additional development.  AMC/RO completed the additional 
development as directed, continued to deny the claim, and 
returned the case to the Board for further appellate review.

For the reasons set forth in the REMAND portion of the 
document below, the issue of entitlement to service 
connection for degenerative disc disease of the lumbosacral 
spine is REMANDED to the RO via the AMC in Washington, DC.


FINDING OF FACT

The preponderance of the probative evidence shows that PTSD 
is not related to a verified in-service stressor.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 
2002 and Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303. 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  Beginning in February 2001, 
in recurrent letters, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and what part VA will attempt 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The letters provided to the Veteran met all 
applicable notice requirements, except adequate notice of how 
disability ratings and effective dates are assigned in the 
event service connection is granted.  This omission, however, 
is not prejudicial in light of the decision reached below.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Board notes the Veteran's representative 
asserts in the May 2009 Informal Hearing Presentation that 
the RO did not attempt to confirm the Veteran's claimed 
stressors.  The Board finds no support in the claims file for 
this assertion, as there is multiple documentation of the 
RO's attempts to verify the stressors.  Ultimately a report 
was obtained from the U. S. Army and Joint Services Records 
Research Center (JSRRC) which addresses the Veteran's former 
unit's operations in the Persian Gulf War during February 
1991.  Neither service treatment nor personnel records are of 
record, but the Board also notes the multiple attempts 
expended by VA to obtain them, including while the case was 
on remand.

While the Veteran may not have received full notice prior to 
the initial decision, after notice was provided, he was 
afforded a meaningful opportunity to participate in the 
adjudication of the claims through the presentation of 
pertinent evidence and testimony.  Further, the claims were 
reviewed on a de novo basis by a Decision Review Officer, as 
noted in the supplemental statement of the case.  In sum, 
there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  See 38 C.F.R. § 3.159(c).  Thus, the 
Board may address the merits of the appeal.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Governing Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM -IV) is the 
governing manual criteria for diagnosing PTSD.  See 38 C.F.R. 
§ 4.125(a).

If the evidence establishes the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships, 
of the Veteran's service, his lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(f).  To qualify for 
the so-called combat exception for having engaged in combat, 
there must be competent evidence that the Veteran personally 
joined in battle with the enemy.  Merely serving in a theater 
of combat operations is insufficient to meet the standard.  
VAOPGCPREC No. 12-99, pp. 2-3 (October 18, 1999), 65 Fed. 
Reg. 6,257 (2000).  This factual determination is made by the 
Board on a case-by-case basis.  Id., at 4; Gaines v. West, 11 
Vet. App. 353 (1998).

If, however, a veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate his/her statement as to 
the occurrence of the claimed stressor.  See Doran v. Brown, 
6 Vet. App. 283, 288-89 (1994).  The Veteran's testimony 
alone cannot, as a matter of law, establish the occurrence of 
a non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  Further, an opinion by a medical health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).
Analysis

There is a confirmed diagnosis of PTSD in the claims file, 
and the examination report notes the examiner linked the 
diagnosis to the Veteran's claimed stressors.  Thus, the 
primary issue of concern is whether the claimed stressors are 
verified.  See 38 C.F.R. § 3.304(f).

The Veteran's DD Form 214 notes he served in Southwest Asia 
from August 1990 to March 1991.  His unit was Company B, 3rd 
Battalion, 73rd Armor Brigade, 82nd Airborne Division, and his 
Military Occupation Specialty was tank systems mechanic.  The 
Veteran noted at the hearing that his unit was in or near the 
neutral zone between Saudi Arabia and Kuwait when ground 
combat operations commenced.  He asserted that, although he 
was a tank mechanic, when he was not repairing tanks, his 
duties entailed assisting with gathering, processing, and 
securing, Iraqi prisoners of war, and cleaning out bunkers 
used by Iraqi troops.  He noted that when he and others were 
not fixing a vehicle, they were used as grunts.  Transcript, 
p. 4.

After the ground war commenced, the Veteran reported that his 
unit came under fire from a couple of sporadic skirmishes.  
He was issued a rifle, but he reports never firing it.  His 
primary stressful experiences involved inspecting destroyed 
enemy armor and clearing bunkers.  The Veteran noted that 
when his unit destroyed an enemy vehicle, he had to approach 
it and inspect it to insure there was no threat.  He stated 
he feared being shot at as he approached vehicles.  He 
reportedly observed the bodies of dead enemy soldiers in the 
vehicles, many of which had started to decompose.  When he 
entered bunkers, he did not know if they were booby trapped 
or otherwise represented a threat to his life.  He also 
asserted he was at or on The Highway of Death, where he 
purportedly again saw many dead enemy soldiers.  Id., pp. 7 - 
9.  In a May 2000 written submission, the Veteran noted he 
witnessed Iraqi Scud missiles flying overhead.  He made no 
assertion that his unit was ever struck by a Scud.

Initially, the Board finds that, while the Veteran's unit may 
well have been involved in combat operations, the 
preponderance of the evidence indicates the appellant did not 
in fact personally engage in combat.  This is not to say, 
however, that he was not subjected to traumatic experiences 
during his tour, for that is a separate determination.  The 
Board finds that determination must also be made against his 
claim.

As noted earlier, the JSRRC provided copies of the Daily 
Staff Journals submitted by the 3rd Battalion, 73rd Armor, for 
the period February 23 through March 15, 1991.  The Board 
notes the logs/journals are S2 logs, that is, Intelligence 
reported from a higher command echelon and logged or 
recorded.  As such, the logs contain much information, but 
they do not definitively identify the Veteran's unit, i.e., 
Bravo Company, in any of them.  There are entries that note 
the surrender of thousands of Iraqi soldiers, as well as 
noting the destruction of bunkers, some of which apparently 
contained chemical agents.  The journals do not mention the 
Veteran's company, or any other company level unit for that 
matter.  The journals note the heaviest combat involvement by 
units other than the 73rd, to include French forces and 
elements of the United States Marine Corps.  There is no 
indication in the journals that the Veteran's unit was 
involved on The Highway of Death.  An entry of February 27th, 
which refers to the Iraqi withdrawal from Kuwait, notes the 
Air Force was reported to be "having a field day."  (Quotes 
in original).  The implication is that the action was taking 
place at another location.  The journals for the next day 
note a cease fire went into effect.

The Board does not discern sufficient information from the 
journals to find the evidence in a state of equipoise.  The 
Board acknowledges the Veteran was subjected to the stress 
and tension commensurate with service in a unit actively 
engaged in combat operations.  Nonetheless, there is 
insufficient evidence, that the Veteran was in fact present 
or personally involved when bunkers were cleared, that he was 
involved with The Highway of Death; or, that he was otherwise 
personally engaged in combat.  Thus, the Board is constrained 
to find the preponderance of the evidence is against the 
claim.  38 C.F.R. §§ 3.303, 3.304(f).  The Board is not 
questioning the medical diagnosis of PTSD.  Still, the 
regulatory requirements are clear that a diagnosis based 
solely on the unverified report of a claimant is not 
sufficient for a favorable decision.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  38 C.F.R. § 3.301.


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran asserts he injured his back in active service in 
1991, when he was ordered by a lieutenant to load a 300-pound 
tank generator onto a truck.  As discussed in the decision 
above on VCAA compliance, although the appeal was remanded 
for that purpose, the Veteran's service treatment records 
have not been located.  The only records obtained were those 
for inpatient treatment in 1989 for an acute respiratory 
infection.  Thus, there simply is no documented medical 
evidence of an in-service back injury or the status of the 
Veteran's back when he separated from active service.  The 
records trail is silent until 1994.

An October 1996 VA entry notes the Veteran's report of back 
pain.  He also reported that a September 1996 MRI examination 
showed evidence of degenerative joint disease at L5-S1, as 
well as a protruding disc.  Most importantly, however, is 
that the examiner also noted the Veteran reported having been 
injured on his job, and having a Workman's Compensation claim 
pending.  This entry appears to have been made at the VA 
medical facility at Martinsburg, West Virginia.  The prior 
Board remand did not direct the RO to try and obtain any 
records associated with that Workman's Compensation inquiry.  
Those records may well provide medical records relevant to 
the etiology Veteran's back disability.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal.

2.  The AMC/RO shall contact the Veteran 
and request all relevant information 
related to his Workman's Compensation 
Claim circa 1996 for an on-the-job injury, 
to include the state with which he filed 
the claim.  Obtain all applicable 
authorizations and releases from the 
Veteran.

3.  After the above is complete, the 
AMC/RO shall seek to obtain all records 
associated with the Veteran's Workman's 
Compensation claim from the appropriate 
agency of the state where the inquiry was 
conducted.  If no records are ultimately 
obtained, all efforts to obtain them will 
be documented and placed in the claims 
file.

4.  After all of the above is completed, 
then readjudicate the Veteran's claim in 
light of any additional evidence obtained, 
being alert to the possible need for another 
medical review.  If the claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate 
consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the 


matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


